Citation Nr: 0611766	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-35 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as secondary to service-connected post-
traumatic headaches and right and left knee disabilities.   
 
2.  Entitlement to an increase in a 20 percent rating for a 
right knee disability.   
 
3.  Entitlement to an increase in a 20 percent rating for a 
left knee disability.   
 
4.  Entitlement to an increase in a 30 percent rating for 
post-traumatic headaches.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1971 to January 
1973 and from October 1976 to March 1986.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 RO rating decision 
which denied service connection for a psychiatric disorder, 
claimed as secondary to service-connected post-traumatic 
headaches and right and left knee disabilities; denied an 
increase in a 10 percent rating for a right knee disability; 
denied an increase in a 10 percent rating for a left knee 
disability; and denied an increase in a 30 percent rating for 
post-traumatic headaches.  

A September 2005 RO decision increased the rating for the 
veteran's service-connected right knee disability to 20 
percent, effective May 30, 2002, and increased the rating for 
his service-connected left knee disability to 20 percent, 
also effective May 30, 2002.  However, as those grants do not 
represent a total grant of benefits sought on appeal, this 
claims for increased ratings remain before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The veteran's current psychiatric disorder was not caused 
by or permanently worsened by his service-connected post-
traumatic headaches and right and left knee disabilities.  

2.  The veteran's right knee disability (chondromalacia with 
degenerative joint disease) is manifested by arthritis with 
some limitation of motion (motion was from 0 to 120 degrees 
with pain at the last degree on last examination), and no 
instability.  

3.  The veteran's left knee disability (chondromalacia with 
degenerative joint disease) is manifested by arthritis with 
some limitation of motion (motion was from 0 to 120 degrees 
on last examination), and no instability.  

4.  The veteran's post-traumatic headaches are manifested by 
no more than characteristic prostrating attacks occurring on 
average once a month over the last several months.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder is not proximately due to or the 
result of service-connected post-traumatic headaches and 
right and left knee disabilities.  38 C.F.R. § 3.310 (2005).  

2.  The criteria for a rating in excess of 20 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2005).  

3.  The criteria for a rating in excess of 20 percent for a 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2005).  

4.  The criteria for a rating in excess of 30 percent for 
post-traumatic headaches have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Psychiatric Disorder

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected disability aggravates a non-service-connected 
disability.  When there is such aggravation of a non-service-
connected disability, which is proximately due to or the 
result of a service-connected condition, the veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Where service medical records are not available, as in this 
case, the Board's obligation to explain its findings and 
conclusions and to consider the benefit-of-the-doubt rule is 
heightened.  Pruitt v. Derwinski, 2 Vet.App. 83 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The veteran is service-connected for disorders including 
post-traumatic headaches and right and left knee 
disabilities.  His service medical records for his period of 
active duty from January 1971 to January 1973 are not 
available.  

The service medical records for his second period of active 
duty from October 1976 to March 1986, do not show complaints, 
findings, or diagnoses of any psychiatric problems.  The 
service medical records do indicate that he was treated for a 
head trauma, headaches, and knee problems.  

The first post-service evidence of any possible psychiatric 
problems is in February 1987, approximately eleven months 
after the veteran's separation from his second period of 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that this length of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

A February 1987 VA treatment entry noted that the veteran was 
seen with complaints of anxiety and insomnia.  He also 
complained of suicidal ideation and a headache.  The 
diagnosis was depressive reaction with suicidal ideation.  
Other February 1987 and March 1987 VA treatment records 
referred to diagnoses including a severe level of anxiety and 
an adjustment disorder.  A March 1987 VA psychiatric 
examination report noted that the veteran's claims folder was 
not available.  As to a diagnosis, the examiner indicated 
that there was no mental illness.  

Additionally, a September 1987 report from the Commonwealth 
of Puerto Rico Department of Health, Mental Health Program, 
noted that the veteran claimed that his nervous disorder 
surfaced as result of an accident that occurred during 
service.  The impression was anxiety depression with suicidal 
thoughts.  A July 1993 VA psychiatric examination report 
noted that the veteran's medical records were reviewed.  The 
diagnosis was no mental disorder.  

Subsequent private and VA treatment records show treatment 
for variously diagnosed psychiatric problems, including 
anxiety; an adjustment disorder; major depression disorder 
with psychotic features; rule out schizophrenia; depression, 
not otherwise specified; and a psychosis, not otherwise 
specified.  

A January 1998 VA psychiatric examination report noted that 
the veteran was seen with his claims folder.  The diagnoses 
were anxiety disorder, not otherwise specified, and alcohol 
dependence.  The examiner commented that there was no 
evidence of record to relate the veteran's diagnosed anxiety 
disorder to any injury or disease during service.  

An October 2002 VA psychiatric examination report noted that 
the veteran's claims folder was examined carefully and that 
his VA medical records were also reviewed.  The examiner 
discussed the veteran's medical history in detail.  The 
diagnoses were mixed substance dependence, cocaine and 
alcohol; substance induced mood disorder, depression; and a 
personality disorder, not otherwise specified with dependent, 
borderline, and some antisocial features.  The examiner 
indicated that it was quite clear that there was absolutely 
no relationship between the veteran's present condition and 
his headaches and knees.  It was also noted that the veteran 
did not have the criteria for a diagnosis of schizophrenia.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that any references to the veteran's 
current psychiatric problems beginning as a result of a head 
trauma in service, such as noted in the September 1987 report 
from the Commonwealth of Puerto Rico Department of Health, 
Mental Health Program, were apparently based solely on a 
history provided by the veteran, and are not probative in 
linking any current psychiatric disorder with service or a 
service-connected disorder.  See Reonal v. Brown, 5 Vet.App. 
458 (1995).  

The Board finds that there is no probative medical evidence 
of record does not show any relationship between the 
veteran's current psychiatric disorder and his service-
connected post-traumatic headaches and right and left knee 
disabilities.  Also, a January 1998 VA psychiatric 
examination report specifically found that there was no 
evidence of record to relate the veteran's diagnosed anxiety 
disorder to any injury or disease during service.  

Additionally, after a thorough review of the claims file, the 
VA examiner pursuant to the October 2002 VA psychiatric 
examination specifically concluded that there was absolutely 
no relationship between the veteran's present psychiatric 
condition and his service-connected headaches and knees.  
This opinion clearly provides negative evidence against the 
veteran's claim.  Those two opinions reviewed the veteran's 
medical history and are considered the most probative 
evidence in this case.

The veteran asserts that his current psychiatric disorder was 
either caused by or aggravated by his service-connected post-
traumatic headaches and right and left knee disabilities.  
However, the veteran, as a layman, is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The weight of credible evidence establishes that the 
veteran's psychiatric disorder was not caused or permanently 
worsened by his service-connected post-traumatic headaches 
and right and left knee disabilities.  As a psychiatric 
disorder is not proximately due to or the result of service-
connected post-traumatic headaches and right and left knee 
disabilities, secondary service connection is not in order.  
The preponderance of the evidence is against the claim, and 
thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

II.  Knee Disabilities

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When rating a service-
connected disability, the entire history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, in a claim for increased rating, the most recent 
evidence is generally the most relevant, as the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

The most recent September 2004 VA orthopedic examination 
report noted that the veteran complained off and on and 
severe bilateral knee pain that he described as feeling as if 
someone was pulling his knee from the inside.  He indicated 
that the pain was localized on the sides of the knee.  It was 
noted that there were no other complaints on the knees.  The 
veteran reported that during the last year, he had several 
acute flare-ups of bilateral knee pain which functionally 
impaired him.  It was reported that he did not specify 
numbers and that he indicated that the pain lasted for an 
average of two weeks.  The veteran stated that he used 
crutches frequently for ambulation and that he used bilateral 
knee braces for temporary pain control.  However, it was 
noted that he could walk unaided.  It was also reported that 
there had been no episodes of dislocation or recurrent 
subluxation of the knee joints during the last year and that 
that there were no constitutional symptoms of inflammatory 
arthritis.  

The examiner reported, as to range of motion of the veteran's 
knees, that flexion was 120 degrees and extension was 0 
degrees.  The examiner stated that there was painful motion 
on the last degree of the range of motion measured on the 
right knee and that there was no painful motion on the left 
knee.  The examiner indicated that the veteran was not 
additionally limited by pain, fatigue, weakness, and lack of 
endurance following repetitive use of the left knee.  It was 
noted that the veteran was additionally limited by pain and 
fatigue, following repetitive use of the right knee.  The 
examiner stated that there was no objective evidence of 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, or guarding of movement of the knee 
joints.  It was noted that the veteran had a positive 
patellar grinding test on the right knee and a negative 
patellar grinding test on the left knee.  The examiner 
indicated that the veteran had moderate crepitation of both 
knees and that he had a normal gait cycle.  The examiner 
noted that there was no ankylosis and that the knee joints 
were stable with the right knee painful following repetitive 
use and the left knee pain-free.  There was no leg 
discrepancy.  The diagnosis was bilateral knee chondromalacia 
with degenerative joint disease.  

Other recent treatment records show that the veteran was 
treated for knee problems on several occasions.  A July 2005 
entry noted that the veteran complained of bilateral knee 
pain and a stiffness sensation.  The diagnoses included 
degenerative joint disease, chronic symptoms.  

A prior September 2002 VA orthopedic examination report noted 
that the veteran reported that he had increased pain and 
stiffness in both knees as well as cramping of the muscles of 
both legs.  He also complained of giving away of both knees, 
an inability to squat, and difficulty going up and down 
stairs.  It was noted that the veteran denied locking, but 
that he complained of instability of the left knee.  The 
veteran reported, as to flare-ups, that he would have severe 
pain in the right and left knee four to five times per week 
requiring the use of Anaprox.  It was noted that the veteran 
used a left knee brace, that he had no complaints of buckling 
of the left knee, and that there were no constitutional 
symptoms of inflammatory arthritis.  

The examiner reported, as to range of motion of the knees, 
that there was 130 degrees flexion and 0 degrees extension.  
The examiner reported that pain began at 105 degrees to 130 
degrees.  It was noted that the veteran's knees were not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance during the examination.  The examiner stated that 
the muscle must test was 5/5, bilateral extensors and flexors 
of both knee, and that there was tenderness to palpation of 
the bilateral facets.  The examiner indicated that there was 
no instability and that there was a negative Lachman test, 
anterior posterior drawer test, valgus varus stress test, and 
McMurray test.  It was noted that the veteran had a mild left 
lower extremity limp.  The examiner reported that there was 
no ankylosis.  The diagnoses were bilateral knee 
chondromalacia, patellae, with degenerative joint disease.  

A.  Right Knee

The medical evidence of record shows that the veteran's right 
knee has arthritis (degenerative joint disease) established 
by X-ray findings.  The Board observes that the range of 
motion reported at the most recent September 2004 VA 
orthopedic examination as well as at the September 2002 VA 
orthopedic examination report, would be rated 0 percent if 
strictly rated under the limitation of motion Diagnostic 
Codes 5260 and 5261, although the presence of arthritis with 
some limitation of motion warrants a 10 percent rating under 
arthritis Diagnostic Codes 5003 and 5010.  The RO has 
actually rated the veteran's right knee as 20 percent 
disabling in this case.  The Board notes that the examiner at 
the September 2004 VA orthopedic examination stated that the 
veteran was additionally limited by pain and fatigue 
following repetitive use of the right knee.  The examiner at 
the prior September 2002 VA orthopedic examination report 
noted that pain began 105 to 130 degrees of flexion.  
However, even considering the effects of pain during use and 
flare-ups, there is no probative evidence that right knee 
motion is limited to the degree required for a 30 percent 
rating under the limitation of motion codes.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A precedent opinion of the VA's General Counsel has held that 
separate ratings under Diagnostic Code 5260 (limitation of 
flexion) and Diagnostic Code 5261 (limitation of extension), 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  However, the 
most recent September 2004 VA orthopedic examination report, 
as well as the September 2002 VA orthopedic examination 
report, fail to show other than full right knee extension.  
Certainly extension limited to 10 degrees as required for a 
compensable rating under Diagnostic Code 5261 is not shown.  
Only limitation of flexion is shown in such clinical 
evidence.  Therefore, separate ratings under Diagnostic Codes 
5260 and 5261 are not appropriate.  

Further, precedent opinions from the VA General Counsel also 
permit separate disability ratings for arthritis with 
limitation of motion, and for any compensable degree of 
instability.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  However, the 
most recent May September 2004 VA orthopedic examination 
report noted that there were no episodes of dislocation or 
recurrent subluxation and that there was no objective 
evidence of instability.  The September 2002 VA orthopedic 
examination report also noted that there was no instability.  
Thus, a compensable percent rating for right knee instability 
under Diagnostic Code 5257 is not in order.  38 C.F.R. 
§ 4.31.  It follows that in addition to the 20 percent rating 
assigned for right knee arthritis with limitation of motion, 
there may be no separate compensable rating based on right 
knee instability.  

The weight of the evidence demonstrates that the veteran's 
right knee disability is no more than 20 percent disabling.  
As the preponderance of the evidence is against the claim for 
an increased rating for this disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinkski, 1 Vet. App. 49 
(1990).  

B.  Left Knee

The medical evidence of record shows that the veteran's left 
knee has arthritis (degenerative joint disease) established 
by X-ray findings.  The Board observes that the range of 
motion reported at the most recent September 2004 VA 
orthopedic examination as well as at the September 2002 VA 
orthopedic examination report, would be rated 0 percent if 
strictly rated under the limitation of motion Diagnostic 
Codes 5260 and 5261, although the presence of arthritis with 
some limitation of motion warrants a 10 percent rating under 
arthritis Diagnostic Codes 5003 and 5010.  However, in this 
case, the RO has actually rated the veteran's right knee as 
20 percent disabling.  The Board notes that the examiner at 
the September 2004 VA orthopedic examination specifically 
stated that the veteran was not additionally limited by pain, 
fatigue, weakness, and lack of endurance following repetitive 
use of the left knee.  The examiner at the prior September 
2002 VA orthopedic examination report noted that pain began 
105 to 130 degrees of flexion.  The Board notes that even 
considering the effects of pain during use and flare-ups, 
there is no probative evidence that left knee motion is 
limited to the degree required for a 30 percent rating under 
the limitation of motion codes.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A precedent opinion of the VA's General Counsel has held that 
separate ratings under Diagnostic Code 5260 (limitation of 
flexion) and Diagnostic Code 5261 (limitation of extension), 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  However, the 
most recent September 2004 VA orthopedic examination report, 
as well as the September 2002 VA orthopedic examination 
report, fail to show other than full left knee extension.  
Certainly extension limited to 10 degrees as required for a 
compensable rating under Diagnostic Code 5261 is not shown.  
Only limitation of flexion is shown in such clinical 
evidence.  Therefore, separate ratings under Diagnostic Codes 
5260 and 5261 are not appropriate.  

Further, precedent opinions from the VA General Counsel also 
permit separate disability ratings for arthritis with 
limitation of motion, and for any compensable degree of 
instability.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  However, the 
most recent September 2004 VA orthopedic examination report 
noted that there were no episodes of dislocation or recurrent 
subluxation and that there was no objective evidence of 
instability.  The prior September 2002 VA orthopedic 
examination report also noted that there was no instability.  
Thus, a compensable percent rating for left knee instability 
under Diagnostic Code 5257 is not in order.  38 C.F.R. 
§ 4.31.  It follows that in addition to the 20 percent rating 
assigned for left knee arthritis with limitation of motion, 
there may be no separate compensable rating based on left 
knee instability.  

The weight of the evidence demonstrates that the veteran's 
left knee disability is no more than 20 percent disabling.  
As the preponderance of the evidence is against the claim for 
an increased rating for this disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinkski, 1 Vet. App. 49 
(1990).  

III.  Post-Traumatic Headaches

A 30 percent rating for migraine headaches requires 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
rating requires very frequent completely prostrating attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  

The most recent August 2004 VA neurological examination 
report noted that the veteran claimed that his headaches had 
continued and that they occurred almost every other day and 
might appear at any time.  He reported that his headaches 
were an eight out of ten on the pain numerical scale.  The 
veteran noted that when he was having a lot of problems, 
stress, and thinking a lot, the headaches would appear.  He 
indicated that the headaches were a generalized pressure-type 
and that they would occasionally be accompanied by pulsation.  
He stated that once the headaches started, he would need to 
take Fioricet and that pain would be eased, but would never 
go away.  The veteran reported that he would have to walk 
around or just stay quiet, but that he could not stay too 
long in a room due to anxiety.  It was noted that the veteran 
denied nausea, vomiting, or any other accompaniments.  He 
stated that he could not continue what he was doing during 
one and a half hours when the pain was really severe and that 
during that time, he could not perform ordinary activity.  
The veteran indicated that during the headache period, he 
would become irritable and confused.  

The examiner reported that the cranial nerves showed isocoric 
pupils and no neuropthalmological signs.  It was noted that 
there was no facial, palatal, or tongue weakness.  The 
examiner stated that the cerebellar examination showed normal 
coordination and no limb, gait, or truncal ataxia.  The 
examiner indicated that the motor examination was normal in 
power tone with no involuntary movement, atrophy, or 
fasciculation.  It was reported that the sensory examination 
was normal in all mordalities of pain, touch, vibration, and 
positive sense.  The diagnosis was chronic, recurring, mixed-
type headaches, tensional muscle contraction, and migrainous 
in type by description and post-traumatic by history.  

Other recent VA treatment records indicate that the veteran 
was treated for headache complaints.  A July 2005 entry noted 
that the veteran had active problems including migraines that 
were not intractable.  The diagnoses included migraine with 
chronic intermittent pain.  

The RO has rated the veteran's service-connected post-
traumatic headaches as 30 percent disabling under Diagnostic 
Code 8100.  The evidence as a whole shows that the veteran's 
post-traumatic headaches are indicative of no more than 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months, and thus no more 
than a 30 percent rating is warranted under Diagnostic Code 
8100.  The evidence fails to indicate that the veteran 
suffers from very frequent completely prostrating attacks 
productive of severe economic inadaptability.  There is no 
evidence of record that the veteran's post-traumatic 
headaches alone produce severe economic inadaptability.  

As the preponderance of the evidence is against the claim for 
an increased rating for post-traumatic headaches, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinkski, 1 
Vet. App. 49 (1990).  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in August 2002, a rating 
decision in November 2002, and a statement of the case in 
August 2003.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157, __ F.3d __, 
2006 WL 861143 (Fed. Cir.  Apr. 5, 1996) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, No. 01-1917, __ Vet. App. __, 2006 WL 
519755 (Vet. App. Mar. 3, 2006).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty to 
notify prior to the final adjudication in the September 2005 
rating decisions and the September 2005 supplemental 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  

ORDER

Service connection for a psychiatric disorder, claimed as 
secondary to service-connected post-traumatic headaches and 
right and left knee disabilities, is denied.  

An increased rating for a right knee disability is denied.  

An increased rating for a left knee disability is denied.  

An increased rating for post-traumatic headaches is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


